510 U.S. 808
Brayall et virv.Dart Industries et al.
No. 93-5420.
Supreme Court of United States.
October 4, 1993.

Appeal from the C. A. 1st Cir.
Motion of petitioners for leave to proceed in forma pauperis denied. Petitioners are allowed until October 25, 1993, within which to pay the docketing fee required by Rule 38(a) and to submit a petition in compliance with Rule 33 of the Rules of this Court.
JUSTICE BLACKMUN and JUSTICE STEVENS, dissenting.


1
For the reasons expressed in Brown v. Herald Co., 464 U. S. 928 (1983), we would deny the petition for writ of certiorari without reaching the merits of the motion to proceed in forma pauperis.